Title: To James Madison from John Dawson, 8 May 1798
From: Dawson, John
To: Madison, James


Dear SirPhiladelphia May 8. 1798
Mrs. Madison’s letter has been deliverd, & I have paid Bache ten dollars agreeably to your request, & enclose you his reciept.
On yesterday we limited the land tax to one year, which I do expect will defeat the provisional army bill now under discussion—it is now discoverd, that the eastern members, who so readily run into heavy expences, are alarmd when the[y] come to make provision for the payment.
We have nothing late from Europe. Yrs. with much esteem
J Dawson.
